DETAILED ACTION
Applicant’s Amendment filed on June 8, 2021 has been reviewed. 
Claims 1, 3-7, 10-18 and 20 are amended in the amendment.
Claims 1-20 have been examined.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Evnine et al. (US 2017/0099240 A1), hereinafter referred to as Evnine, in view of Wang et al. (US 2008/0080558 A1), hereinafter referred to as Wang, and further in view of Brown (US 2014/0280871 A1),.

With respect to claim 1, Evnine teaches A system, comprising: 
a network interface (a network interface, para. 0148); and 
a processor (processor, para. 0041), configured: 
	to monitor communications of a network interface (monitoring user interactions with other users and/or content by way of a social networking system, para. 0027; on the online social network, para. 0191; the overall affinity change based on continued monitoring of the relationships, para. 0188),
to receive, via the network interface at a first time, a first message from a server that services a computer application (the messaging system 100 can allow users of the messaging system 100 to exchange messages with each other via a messaging application in a social networking system, para. 0038; the user 202a can cause the client device 104a to send the message intended for the user 202b via the network 108 to the social networking system 206; the messaging system 100 on the social networking system 206 can identify the user 202b as the intended recipient, and forward the message to the client device 204b associated with the user 202b, para. 0061; also see para. 0010, , 
to receive, at a second time, a second message from the server (the messaging system 100 can allow users of the messaging system 100 to exchange messages with each other via a messaging application in a social networking system, para. 0038; the user 202a can cause the client device 104a to send the message intended for the user 202b via the network 108 to the social networking system 206; the messaging system 100 on the social networking system 206 can identify the user 202b as the intended recipient, and forward the message to the client device 204b associated with the user 202b, para. 0061; also see para. 0010, 0026-0031, 0034-0036, 0049, 0052, 0056 and 0068; interactions with notifications associated with the first user or the second user, para. 0123), 
to posit that the first message is destined for a first user of the computer application, and the second message is destined for a second user of the computer application (interactions with notifications associated with the first user or the second user, para. 0123; involving analyzing the interactions related to the association between the first user and the second user, para. 0124), 
in response thereto, and in response to the first time being within a given interval from the second time, to posit, with a particular level of confidence, a relationship, via the computer application, between the first user and the second user (the electronic messaging system can determine, , and 
to generate an output that indicates the relationship, in response to the level of confidence exceeding a given threshold (the electronic messaging system can generate an activity score associated with a pair of users using the interactions related to the association between the users, para. 0029; the electronic messaging system can compare the activity score to a predetermined threshold; if the activity score meets or exceeds the threshold, the electronic messaging system can perform one or more operations with the purpose of increasing messaging activity between the users, para. 0030).
Evnine does not explicitly teach 
to passively monitor encrypted communications of a network interface, wherein a service being monitored does not shared details with the system,
a first message and a second message are a first encrypted message and a second encrypted message,
However, Wang teaches 
to passively monitor encrypted communications of a network interface, wherein a service being monitored does not shared details with the system (tracking encrypted VoIP calls across anonymous communication system is how to identify the correlation between the VoIP flows; since all the traffic of the peer-to-peer VoIP calls are encrypted, signaling information is not available for correlation; to track encrypted, anonymous VoIP calls across the Internet, the timing characteristics of the anonymized VoIP flow used, para. 0045; passive timing based correlation correlate the encrypted flows based on passive comparison of their timing characteristics, para. 0051),
a first message and a second message are a first encrypted message and a second encrypted message (all the Skype traffic is encrypted from end to end by 256-bit AES encryption, para. 0040; because the Skype VoIP flows are encrypted from end to end, no correlation could be found from the flow content [including first and second encrypted messages], para. 0050) in order to track and correlate encrypted flows as taught by Wang (para. 0051),
Therefore, based on Evnine in view of Wang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wang to the system of Evnine in order to track and correlate encrypted flows as taught by Wang (para. 0051).
Evnine in view of Wang does not explicitly teach 
to posit, a relationship, between the first user and the second user without prior knowledge of the relationship between the first user and the second user,
However, Brown teaches 
to posit, a relationship, between the first user and the second user without prior knowledge of the relationship between the first user and the second user (relating to any inter-service messaging, an outbound message to another service or computing component (e.g., a user device) or an inbound message received from another service or computing component (e.g., a user device), para. 0010; identifying any messages occurring within a selected time frame to correlate the first send message from the first service [first service/first user device including first user] (e.g., a first message occurring a first particular time) to a receive message of the second service [second service/second user device including second user] (e.g., a second message occurring a second particular time) having the same unique identifier and occurring within the selected time frame, para. 0033 [using the time frame to correlate messages and services/users considered as without prior knowledge of the relationship between services/users]) in order to establish a communication correlation as taught by Brown (para. 0011),
Therefore, based on Evnine in view of Wang, and further in view of Brown, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Brown to the system of Evnine in view of Wang in order to establish a communication correlation as taught by Brown (para. 0011).

With respect to claim 2, Evnine teaches The system according to claim 1, wherein the processor is configured to posit the relationship by positing that the first user and second user have, at least on one occasion, exchanged communication with one another via the computer application (the messaging system 100 can allow users of the messaging system 100 to exchange messages with each other via a messaging application in a social networking system, para. 0038; the user 202a can cause the client device 104a to send the message intended for the user 202b via the network 108 to the social networking system 206; the messaging system 100 on the social networking system 206 can identify the user 202b as the intended recipient, and forward the message to the client device 204b associated with the user 202b, para. 0061; also see para. 0010, 0026-0031, 0034-0036, 0049, 0052, 0056 and 0068; interactions with notifications associated with the first user or the second user, para. 0123).

With respect to claim 3, Evnine teaches The system according to claim 1, wherein the processor is further configured: 
to monitor further communication exchanged with the server, subsequently to positing the relationship (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system 1002 create an edge 1106 connecting the first user's user node 1102 to the second user's user node 1102 in social graph 1100, para. 0181), and 
to increase the level of confidence, based on the monitoring, such that the level of confidence exceeds the given threshold (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system 1002 create an edge 1106 connecting the first user's .
Further, Wang teaches 
to monitor encrypted communication exchanged (tracking encrypted VoIP calls across anonymous communication system is how to identify the correlation between the VoIP flows; since all the traffic of the peer-to-peer VoIP calls are encrypted, signaling information is not available for correlation; to track encrypted, anonymous VoIP calls across the Internet, the timing characteristics of the anonymized VoIP flow used, para. 0045) in order to track and correlate encrypted flows as taught by Wang (para. 0051),
Therefore, based on Evnine in view of Wang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wang to the system of Evnine in order to track and correlate encrypted flows as taught by Wang (para. 0051).

With respect to claim 4, Evnine teaches The system according to claim 3, wherein the processor is configured to increase the level of confidence by: 
receiving from the first user, at a third time, a third message, which is destined for the server (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system , 
receiving from the server, at a fourth time, a fourth message, which is destined for the second user (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system 1002 create an edge 1106 connecting the first user's user node 1102 to the second user's user node 1102 in social graph 1100, para. 0181; the electronic messaging system can compare the activity score to a predetermined threshold; if the activity score meets or exceeds the threshold, the electronic messaging system can perform one or more operations with the purpose of increasing messaging activity between the users, para. 0030; also see para. 0066), 
identifying that the fourth time follows the third time by an interval that is within a given range, and that respective sizes of the third message and fourth message indicate that the third message and fourth message are of the same type (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system 1002 create an edge 1106 connecting the first user's user node 1102 to the second user's user node 1102 in social graph 1100, para. 0181; the electronic messaging system can compare the activity score to a predetermined threshold; if the activity score meets or exceeds , 
in response to the identifying, positing that the fourth message corresponds to the third message (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system 1002 create an edge 1106 connecting the first user's user node 1102 to the second user's user node 1102 in social graph 1100, para. 0181; the electronic messaging system can compare the activity score to a predetermined threshold; if the activity score meets or exceeds the threshold, the electronic messaging system can perform one or more operations with the purpose of increasing messaging activity between the users, para. 0030; also see para. 0066), and 
increasing the level of confidence responsively thereto (the electronic messaging system can perform one or more operations with the purpose of increasing messaging activity between the users, para. 0030; also see para. 0066).
Further, Wang teaches 
a third message and a fourth message are a third encrypted message and a fourth encrypted message (all the Skype traffic is encrypted from end to end by 256-bit AES encryption, para. 0040; because the Skype VoIP flows are encrypted from end to end, no correlation could be found from the flow content [including third and fourth encrypted messages], para. 0050) in order to track and correlate encrypted flows as taught by Wang (para. 0051),


With respect to claim 5, Evnine teaches The system according to claim 1, wherein the processor is configured to posit the relationship between the first user and second user by: 
positing, based on respective sizes of the first message and second message, that the first message and second message are related to one another (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system 1002 create an edge 1106 connecting the first user's user node 1102 to the second user's user node 1102 in social graph 1100, para. 0181; the electronic messaging system can compare the activity score to a predetermined threshold; if the activity score meets or exceeds the threshold, the electronic messaging system can perform one or more operations with the purpose of increasing messaging activity between the users, para. 0030; also see para. 0066), and 
in response thereto, positing the relationship between the first user and second user (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system 1002 create an edge 1106 connecting the first user's user node 1102 to the second user's user node 1102 in social graph 1100, para. 0181; the electronic messaging system can .
Further, Wang teaches 
a first message and a second message are a first encrypted message and a second encrypted message (all the Skype traffic is encrypted from end to end by 256-bit AES encryption, para. 0040; because the Skype VoIP flows are encrypted from end to end, no correlation could be found from the flow content [including first and second encrypted messages], para. 0050) in order to track and correlate encrypted flows as taught by Wang (para. 0051),
Therefore, based on Evnine in view of Wang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wang to the system of Evnine in order to track and correlate encrypted flows as taught by Wang (para. 0051).

With respect to claim 6, Evnine teaches The system according to claim 5, wherein the processor is configured to posit that the first message and second message are related to one another by positing that the second message acknowledges receipt, by the server, of a message to which the first message corresponds (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system 1002 create an edge 1106 connecting the first user's user node 1102 to the second user's .
Further, Wang teaches 
a first message and a second message are a first encrypted message and a second encrypted message (all the Skype traffic is encrypted from end to end by 256-bit AES encryption, para. 0040; because the Skype VoIP flows are encrypted from end to end, no correlation could be found from the flow content [including first and second encrypted messages], para. 0050) in order to track and correlate encrypted flows as taught by Wang (para. 0051),
Therefore, based on Evnine in view of Wang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wang to the system of Evnine in order to track and correlate encrypted flows as taught by Wang (para. 0051).

With respect to claim 7, Evnine teaches The system according to claim 5, 
wherein the processor is configured to posit that the first message and second message are related to one another by positing that each of the first message and second message corresponds to a status-update message from a third user that indicates a status, with respect to the computer application, of the third user (the messaging application receive notifications or indications of the statuses , and 
wherein the processor is configured to posit the relationship between the first user and second user by positing that the first user and second user are related to one another by virtue of both the first user and second user being related, via the computer application, to the third user (the messaging application receive notifications or indications of the statuses of the contacts associated with the user of the client device 300 from the messaging system 100, the messaging applications can send notifications or status updates to the messaging system 100 to indicate when the messaging applications are active or online; the messaging system 100 can then send the statuses of contacts associated with a given user to the client device(s) associated with the given user, para. 0095; interactions with notifications associated with the first user or the second user, para. 0123).
Further, Wang teaches 
a first message and a second message are a first encrypted message and a second encrypted message (all the Skype traffic is encrypted from end to end by 256-bit AES encryption, para. 0040; because the Skype VoIP flows are encrypted from end to end, no correlation could be found from the flow content [including first and second encrypted messages], para. 0050) in order to track and correlate encrypted flows as taught by Wang (para. 0051),
Therefore, based on Evnine in view of Wang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wang to the system of Evnine in order to track and correlate encrypted flows as taught by Wang (para. 0051).

With respect to claim 8, Evnine teaches The system according to claim 7, wherein the processor is further configured to posit that a given user is the third user, in response to receiving from the server, at a third time that is within the given interval from the first time, an acknowledgement message destined for the given user (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system 1002 create an edge 1106 connecting the first user's user node 1102 to the second user's user node 1102 in social graph 1100, para. 0181; the electronic messaging system can compare the activity score to a predetermined threshold; if the activity score meets or exceeds the threshold, the electronic messaging system can perform one or more operations with the purpose of increasing messaging activity between the users, para. 0030; also see para. 0066).

With respect to claim 9, Evnine teaches The system according to claim 7, wherein the processor is further configured to posit that a given user is the third user, in response to receiving from the server, at a third time that is within the given interval from the first time, another status-update message destined for the given user (the messaging application receive notifications or indications of the statuses of the contacts associated with the user of the client device 300 from the messaging system 100, the messaging applications can send notifications or status updates to the messaging system 100 to indicate when the messaging applications are active or online; the messaging system 100 can then send the statuses of contacts associated with a given user to the client device(s) associated with the given user, para. 0095).

With respect to claim 11, Evnine teaches A method, comprising: 
monitoring communications of a network interface (monitoring user interactions with other users and/or content by way of a social networking system, para. 0027; on the online social network, para. 0191; the overall affinity change based on continued monitoring of the relationships, para. 0188; via a network interface, para. 0148),
receiving, at a first time, a first message from a server that services a computer application (the messaging system 100 can allow users of the messaging system 100 to exchange messages with each other via a messaging application in a social networking system, para. 0038; the user 202a can cause the client device 104a to send the message intended for the user 202b via the network 108 to the social networking system 206; the messaging system 100 on the social networking system 206 can identify the user 202b as the intended recipient, and forward the message to the client device 204b associated with the user 202b, para. 0061; also see para. 0010, ; 
receiving, at a second time, a second message from the server (the messaging system 100 can allow users of the messaging system 100 to exchange messages with each other via a messaging application in a social networking system, para. 0038; the user 202a can cause the client device 104a to send the message intended for the user 202b via the network 108 to the social networking system 206; the messaging system 100 on the social networking system 206 can identify the user 202b as the intended recipient, and forward the message to the client device 204b associated with the user 202b, para. 0061; also see para. 0010, 0026-0031, 0034-0036, 0049, 0052, 0056 and 0068; interactions with notifications associated with the first user or the second user, para. 0123); 
using a processor, positing that the first message is destined for a first user of the computer application, and the second message is destined for a second user of the computer application (interactions with notifications associated with the first user or the second user, para. 0123; involving analyzing the interactions related to the association between the first user and the second user, para. 0124); 
in response thereto, and in response to the first time being within a given interval from the second time, positing, with a particular level of confidence, a relationship, via the computer application, between the first user and the second user (the electronic messaging system can determine, from the user interactions, whether the users are likely to engage in messaging threads that span a certain amount of time and/or include a certain number of exchanged messages, para. 0028; the ; and 
in response to the level of confidence exceeding a given threshold, generating an output that indicates the relationship (the electronic messaging system can generate an activity score associated with a pair of users using the interactions related to the association between the users, para. 0029; the electronic messaging system can compare the activity score to a predetermined threshold; if the activity score meets or exceeds the threshold, the electronic messaging system can perform one or more operations with the purpose of increasing messaging activity between the users, para. 0030).
Evnine does not explicitly teach
monitoring, passively, encrypted communications of a network interface, wherein a service being monitored does not shared details with the system,
a first message and a second message are a first encrypted message and a second encrypted message,
However, Wang teaches 
monitoring, passively, encrypted communications of a network interface, wherein a service being monitored does not shared details with the system (tracking encrypted VoIP calls across anonymous communication system is how to identify the correlation between the VoIP flows; since all the traffic of the peer-to-peer VoIP calls are encrypted, signaling information is not available for correlation; to track encrypted, anonymous VoIP calls across the Internet, the timing characteristics of the ,
a first message and a second message are a first encrypted message and a second encrypted message (all the Skype traffic is encrypted from end to end by 256-bit AES encryption, para. 0040; because the Skype VoIP flows are encrypted from end to end, no correlation could be found from the flow content [including first and second encrypted messages], para. 0050) in order to track and correlate encrypted flows as taught by Wang (para. 0051),
Therefore, based on Evnine in view of Wang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wang to the method of Evnine in order to track and correlate encrypted flows as taught by Wang (para. 0051).
Evnine in view of Wang does not explicitly teach positing, a relationship, between the first user and the second user without prior knowledge of the relationship between the first user and the second user;
However, Brown teaches positing, a relationship, between the first user and the second user without prior knowledge of the relationship between the first user and the second user (relating to any inter-service messaging, an outbound message to another service or computing component (e.g., a user device) or an inbound message received from another service or computing component (e.g., a user device), para. 0010; identifying any messages occurring within a selected time frame to correlate the first send message from the first service [first service/first user device including first user] (e.g., a first message occurring a first particular time) to a receive message of the second service [second service/second user device including second user] (e.g., a second message occurring a second particular time) having the same unique identifier and occurring within the selected time frame, para. 0033 [using the time frame to correlate messages and services/users considered as without prior knowledge of the relationship between services/users]) in order to establish a communication correlation as taught by Brown (para. 0011);
Therefore, based on Evnine in view of Wang, and further in view of Brown, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Brown to the method of Evnine in view of Wang in order to establish a communication correlation as taught by Brown (para. 0011).

With respect to claim 12, Evnine teaches The method according to claim 11, wherein positing the relationship comprises positing that the first user and second user have, at least on one occasion, exchanged communication with one another via the computer application (the messaging system 100 can allow users of the messaging system 100 to exchange messages with each other via a messaging application in a social networking system, para. 0038; the user 202a can cause the client device 104a to send the message intended for the user 202b via the network 108 to the social networking system 206; the messaging system 100 on the social networking system 206 can identify the user 202b as the intended recipient, and forward the message to the client device 204b associated with the user 202b, para. 0061; also .
Further, Wang teaches exchanged communication is exchanged encrypted communication (tracking encrypted VoIP calls across anonymous communication system is how to identify the correlation between the VoIP flows; since all the traffic of the peer-to-peer VoIP calls are encrypted, signaling information is not available for correlation; to track encrypted, anonymous VoIP calls across the Internet, the timing characteristics of the anonymized VoIP flow used, para. 0045) in order to track and correlate encrypted flows as taught by Wang (para. 0051).
Therefore, based on Evnine in view of Wang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wang to the method of Evnine in order to track and correlate encrypted flows as taught by Wang (para. 0051).

With respect to claim 13, Evnine teaches The method according to claim 11, further comprising, subsequently to positing the relationship: 
monitoring further communication exchanged with the server (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system 1002 create an edge 1106 connecting the first user's user node 1102 to the second user's user node 1102 in social graph 1100, para. 0181); and 
based on the monitoring, increasing the level of confidence such that the level of confidence exceeds the given threshold (social-networking system 1002 .
Further, Wang teaches monitoring encrypted communication exchanged (tracking encrypted VoIP calls across anonymous communication system is how to identify the correlation between the VoIP flows; since all the traffic of the peer-to-peer VoIP calls are encrypted, signaling information is not available for correlation; to track encrypted, anonymous VoIP calls across the Internet, the timing characteristics of the anonymized VoIP flow used, para. 0045) in order to track and correlate encrypted flows as taught by Wang (para. 0051);
Therefore, based on Evnine in view of Wang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wang to the method of Evnine in order to track and correlate encrypted flows as taught by Wang (para. 0051).

With respect to claim 14, Evnine teaches The method according to claim 13, wherein increasing the level of confidence comprises: 
receiving from the first user, at a third time, a third message, which is destined for the server (social-networking system 1002 send a "friend request" to the ; 
receiving from the server, at a fourth time, a fourth message, which is destined for the second user (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system 1002 create an edge 1106 connecting the first user's user node 1102 to the second user's user node 1102 in social graph 1100, para. 0181; the electronic messaging system can compare the activity score to a predetermined threshold; if the activity score meets or exceeds the threshold, the electronic messaging system can perform one or more operations with the purpose of increasing messaging activity between the users, para. 0030; also see para. 0066); 
identifying that the fourth time follows the third time by an interval that is within a given range, and that respective sizes of the third message and fourth message indicate that the third message and fourth message are of the same type (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system 1002 create an edge 1106 connecting the first user's user node 1102 to the second user's user node 1102 in social graph 1100, para. 0181; the electronic messaging system can compare ; 
in response to the identifying, positing that the fourth message corresponds to the third message (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system 1002 create an edge 1106 connecting the first user's user node 1102 to the second user's user node 1102 in social graph 1100, para. 0181; the electronic messaging system can compare the activity score to a predetermined threshold; if the activity score meets or exceeds the threshold, the electronic messaging system can perform one or more operations with the purpose of increasing messaging activity between the users, para. 0030; also see para. 0066); and 
increasing the level of confidence responsively thereto (the electronic messaging system can perform one or more operations with the purpose of increasing messaging activity between the users, para. 0030; also see para. 0066).
Further, Wang teaches 
a third message and a fourth message are a third encrypted message and a fourth encrypted message (all the Skype traffic is encrypted from end to end by 256-bit AES encryption, para. 0040; because the Skype VoIP flows are encrypted from end to end, no correlation could be found from the flow content [including third and fourth encrypted messages], para. 0050) in order to track and correlate encrypted flows as taught by Wang (para. 0051),


With respect to claim 15, Evnine teaches The method according to claim 11, wherein positing the relationship between the first user and second user comprises: 
positing, based on respective sizes of the first message and second message, that the first message and second message are related to one another (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system 1002 create an edge 1106 connecting the first user's user node 1102 to the second user's user node 1102 in social graph 1100, para. 0181; the electronic messaging system can compare the activity score to a predetermined threshold; if the activity score meets or exceeds the threshold, the electronic messaging system can perform one or more operations with the purpose of increasing messaging activity between the users, para. 0030; also see para. 0066); and 
in response thereto, positing the relationship between the first user and second user (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system 1002 create an edge 1106 connecting the first user's user node 1102 to the second user's user node 1102 in social graph 1100, para. 0181; the electronic messaging system can .
Further, Wang teaches a first message and a second message are a first encrypted message and a second encrypted message (all the Skype traffic is encrypted from end to end by 256-bit AES encryption, para. 0040; because the Skype VoIP flows are encrypted from end to end, no correlation could be found from the flow content [including first and second encrypted messages], para. 0050) in order to track and correlate encrypted flows as taught by Wang (para. 0051).
Therefore, based on Evnine in view of Wang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wang to the method of Evnine in order to track and correlate encrypted flows as taught by Wang (para. 0051).

With respect to claim 16, Evnine teaches The method according to claim 15, wherein positing that the first message and second message are related to one another comprises positing that the second message acknowledges receipt, by the server, of a message to which the first message corresponds (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system 1002 create an edge 1106 connecting the first user's user node 1102 to the second user's user node 1102 in social graph 1100, para. 0181; the electronic messaging system can compare the activity .
Further, Wang teaches a first message and a second message are a first encrypted message and a second encrypted message (all the Skype traffic is encrypted from end to end by 256-bit AES encryption, para. 0040; because the Skype VoIP flows are encrypted from end to end, no correlation could be found from the flow content [including first and second encrypted messages], para. 0050) in order to track and correlate encrypted flows as taught by Wang (para. 0051).
Therefore, based on Evnine in view of Wang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wang to the method of Evnine in order to track and correlate encrypted flows as taught by Wang (para. 0051).

With respect to claim 17, Evnine teaches The method according to claim 15, 
wherein positing that the first message and second message are related to one another comprises positing that each of the first message and second message corresponds to a status-update message from a third user that indicates a status, with respect to the computer application, of the third user (the messaging application receive notifications or indications of the statuses of the contacts associated with the user of the client device 300 from the messaging system 100, the messaging applications can send notifications or status updates to the messaging system 100 to indicate when the messaging applications are active or online; the , and 
wherein positing the relationship between the first user and second user comprises positing that the first user and second user are related to one another by virtue of both the first user and second user being related, via the computer application, to the third user (the messaging application receive notifications or indications of the statuses of the contacts associated with the user of the client device 300 from the messaging system 100, the messaging applications can send notifications or status updates to the messaging system 100 to indicate when the messaging applications are active or online; the messaging system 100 can then send the statuses of contacts associated with a given user to the client device(s) associated with the given user, para. 0095; interactions with notifications associated with the first user or the second user, para. 0123).
Further, Wang teaches a first message and a second message are a first encrypted message and a second encrypted message (all the Skype traffic is encrypted from end to end by 256-bit AES encryption, para. 0040; because the Skype VoIP flows are encrypted from end to end, no correlation could be found from the flow content [including first and second encrypted messages], para. 0050) in order to track and correlate encrypted flows as taught by Wang (para. 0051).
Therefore, based on Evnine in view of Wang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 

With respect to claim 18, Evnine teaches The method according to claim 17, further comprising positing that a given user is the third user, in response to receiving from the server, at a third time that is within the given interval from the first time, an acknowledgement message destined for the given user (social-networking system 1002 send a "friend request" to the second user; if the second user confirms the "friend request," social-networking system 1002 create an edge 1106 connecting the first user's user node 1102 to the second user's user node 1102 in social graph 1100, para. 0181; the electronic messaging system can compare the activity score to a predetermined threshold; if the activity score meets or exceeds the threshold, the electronic messaging system can perform one or more operations with the purpose of increasing messaging activity between the users, para. 0030; also see para. 0066).
Further, Wang teaches message is encrypted message (all the Skype traffic is encrypted from end to end by 256-bit AES encryption, para. 0040; because the Skype VoIP flows are encrypted from end to end, no correlation could be found from the flow content [including encrypted message], para. 0050) in order to track and correlate encrypted flows as taught by Wang (para. 0051).
Therefore, based on Evnine in view of Wang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wang to the method of Evnine in order to track and correlate encrypted flows as taught by Wang (para. 0051).

With respect to claim 19, Evnine teaches The method according to claim 17, further comprising positing that a given user is the third user, in response to receiving from the server, at a third time that is within the given interval from the first time, another status-update message destined for the given user (the messaging application receive notifications or indications of the statuses of the contacts associated with the user of the client device 300 from the messaging system 100, the messaging applications can send notifications or status updates to the messaging system 100 to indicate when the messaging applications are active or online; the messaging system 100 can then send the statuses of contacts associated with a given user to the client device(s) associated with the given user, para. 0095).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Evnine et al. (US 2017/0099240 A1), hereinafter referred to as Evnine, in view of Wang et al. (US 2008/0080558 A1), hereinafter referred to as Wang, further in view of Brown (US 2014/0280871 A1), and furthermore in view of Peng et al. (US 2013/0173757 A1), hereinafter referred to as Peng.

With respect to claim 10, Evnine in view of Wang, and further in view of Brown teaches The system according to claim 1 as described above, 
Further, Wang teaches a first message and another message are a first encrypted message and another encrypted message (all the Skype traffic is encrypted from end to end by 256-bit AES encryption, para. 0040; because the Skype including first and another encrypted messages], para. 0050) in order to track and correlate encrypted flows as taught by Wang (para. 0051).
Therefore, based on Evnine in view of Wang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wang to the system of Evnine in order to track and correlate encrypted flows as taught by Wang (para. 0051).
Evnine in view of Wang, and further in view of Brown does not explicitly teach wherein the processor is configured to posit that the first message is destined for the first user by: 
identifying that the first message is destined for a particular internet protocol (IP) address, 
causing another message to be sent to the first user, 
identifying that the other message is destined for the particular IP address, and 
in response thereto, positing that the first message is destined for the first user.
However, Peng teaches wherein the processor is configured to posit that the first message is destined for the first user by: 
identifying that the first message is destined for a particular internet protocol (IP) address (the destination Push server stores a mapping relationship between the destination user Push identifier and a destination user network address, for example, a mapping table between the Push identifier and an IP address of the user, , 
causing another message to be sent to the first user (the destination Push server performs address translation according to the destination user Push identifier to obtain a current IP address of the destination user, and forwards the Push message to the destination Push client, para. 0120), 
identifying that the other message is destined for the particular IP address (the destination Push server performs address translation according to the destination user Push identifier to obtain a current IP address of the destination user, and forwards the Push message to the destination Push client, para. 0120), and 
in response thereto, positing that the first message is destined for the first user (the destination Push server performs address translation according to the destination user Push identifier to obtain a current IP address of the destination user, and forwards the Push message to the destination Push client, para. 0120) in order to facilitating the communication between the two communication parties as taught by Peng (para. 0161).
Therefore, based on Evnine in view of Wang, further in view of Brown, and furthermore in view of Peng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Peng to the system of Evnine in view of Wang, and further in view of Brown in order to facilitate the communication between the two communication parties as taught by Peng (para. 0161).

With respect to claim 20, Evnine in view of Wang, and further in view of Brown teaches The method according to claim 11 as described above, 
Further, Wang teaches a first message and another message are a first encrypted message and another encrypted message (all the Skype traffic is encrypted from end to end by 256-bit AES encryption, para. 0040; because the Skype VoIP flows are encrypted from end to end, no correlation could be found from the flow content [including first and another encrypted messages], para. 0050) in order to track and correlate encrypted flows as taught by Wang (para. 0051).
Therefore, based on Evnine in view of Wang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wang to the method of Evnine in order to track and correlate encrypted flows as taught by Wang (para. 0051).
Evnine in view of Wang, and further in view of Brown does not explicitly teach wherein positing that the first message is destined for the first user comprises: 
identifying that the first message is destined for a particular internet protocol (IP) address; 
causing another message to be sent to the first user; 
identifying that the other message is destined for the particular IP address; and 
in response thereto, positing that the first message is destined for the first user.
wherein positing that the first message is destined for the first user comprises: 
identifying that the first message is destined for a particular internet protocol (IP) address (the destination Push server stores a mapping relationship between the destination user Push identifier and a destination user network address, for example, a mapping table between the Push identifier and an IP address of the user, the destination Push server perform a query according to the destination user Push identifier carried in the Push message, and obtain the network address of the destination Push client, para. 0045 and 0120); 
causing another message to be sent to the first user (the destination Push server performs address translation according to the destination user Push identifier to obtain a current IP address of the destination user, and forwards the Push message to the destination Push client, para. 0120); 
identifying that the other message is destined for the particular IP address (the destination Push server performs address translation according to the destination user Push identifier to obtain a current IP address of the destination user, and forwards the Push message to the destination Push client, para. 0120); and 
in response thereto, positing that the first message is destined for the first user (the destination Push server performs address translation according to the destination user Push identifier to obtain a current IP address of the destination user, and forwards the Push message to the destination Push client, para. 0120) in order to facilitating the communication between the two communication parties as taught by Peng (para. 0161).
.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on (571)272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
June 16, 2021

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447